Citation Nr: 0714728	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-42 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to service connection for an upper back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
San Diego RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Additional development is necessary before a determination 
can be made in this case.

The service medical records show complaints of neck pain.  
Medical records dated from January 1983 to December 1987 show 
consistent findings of cervical myalgia with negative history 
of strain or trauma.  A June 1987 medical record shows a 
possibility of C5-7 impingement.  Physical examination in 
October 1987 shows decreased motion in the neck and muscle 
spasm.  The retirement physical in November 1990 indicated a 
normal spine.

Post-service records show 1996 diagnoses of mild narrowing of 
the right C5 and bilateral C4 neural foramina, and 
osteoarthritis.  A September 2002 VA x-ray examination report 
also shows minor hypertrophic changes in C7-T1, 4 out of 10 
in pain intensity.  VA medical records dated from 1998 to 
2004 show continued complaints of neck pain and spasms.  The 
most recent x-ray examination report dated in April 2003 was 
negative.

As the record shows a current neck disability and in-service 
complaints of neck pain and possible impingement of the 
cervical spine, a medical opinion is necessary to determine 
whether these are related. 

Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran was not provided notice 
regarding the disability ratings or effective dates of 
awards.  The veteran should also be informed of the type of 
evidence needed to establish service connection.  Since the 
case is being remanded anyway, there is an opportunity to 
correct such deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of the 
disability at issue, and effective dates 
of awards in accordance with Dingess, 
supra, and of evidence needed to 
substantiate a service connection claim.  

2.  Obtain any ongoing VA treatment 
records for the upper back.  

3.  Then schedule the veteran for a VA 
examination to determine with a physician 
to determine the nature and etiology of a 
cervical spine disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with  
the examination.  The examiner should 
opine whether it is at least as likely as 
not (i.e., a 50 % or better probability) 
that the veteran's cervical spine disorder 
is related to service and his military 
service and the complaints of neck pain 
noted therein.   The examiner is aked to 
explain the rationale for all medical 
opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




